Citation Nr: 0711353	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  94-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to January 1985.  The veteran died in December 1992; the 
present appellant is the veteran's surviving spouse.  

This case initially came before the Board of Veteran's 
Appeals (Board) on appeal from a September 1993 RO rating 
decision.  

The Board remanded the case for further development in May 
1997, August 1998, and June 2003.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran died on December [redacted], 1992, as a result of 
cancer of the larynx.  

3.  The veteran had no disabilities adjudicated as service 
connected at the time of his death.  

4.  The veteran was diagnosed with squamous cell carcinoma in 
1990, five years after his discharge from military service.  

5.  There is no objective evidence that the veteran was 
exposed to herbicides during military service, and the 
veteran did not serve in duties or geographic areas where 
such exposure may be presumed.  

6.  The veteran was treated for a fatty neck cyst and for 
branchial cleft cyst during military service; competent and 
uncontroverted medical opinion states that these cysts were 
not related to the subsequent carcinomas.  



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 
3.309(e), 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The rating decision on appeal was issued in September 1993, 
prior to the enactment of the VCAA.  In August 2002, in 
compliance with a remand by the Board, the RO issued a notice 
letter advising the appellant that to establish entitlement 
to service connected death benefits, the evidence must show 
three things: the cause of death, an injury, disease, or 
other event in service, and a relationship between the cause 
of death and the injury, disease, or event in service.  

The appellant had ample time to respond before the RO 
readjudicated the claim as reflected in the June 2002 
Supplemental Statement of the Case (SSOC).  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's October 2001 notice 
letter, with follow-ups by the RO and AMC in August 2003, May 
2004, and January 2006, satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5 103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2004 letter notified the appellant that VA is 
responsible for getting relevant records from any Federal 
agency (to include military records, VA treatment records, 
treatment records from non-VA facilities at which VA had 
authorized treatment, and records from the Social Security 
Administration).  

The letter also notified the appellant that VA would make 
reasonable efforts to obtain records from any non-Federal 
entity, if provided the requisite authorization to do so, and 
asked the appellant to identify and provide the necessary 
releases for any medical providers from whom she wished VA to 
obtain additional evidence for consideration.  

The May 2004 letter specifically asked the appellant, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence or information in your possession that pertains to 
your claim, please send it to us."  The appellant had ample 
opportunity to respond prior to issuance of the SSOC in 
January 2005.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, the letter 
meeting the VCAA's notice requirements were provided to the 
appellant after the rating action on appeal. This is logical, 
since the rating decision on appeal was issued prior to the 
enactment of VCAA. 

However, the Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the appellant because is did not affect the essential 
fairness of the adjudication, in that the claim was fully 
developed and adjudicated after notice was provided. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

As indicated, the appellant has been notified of what is 
needed to substantiate her claims and afforded ample 
opportunity to present information and/or evidence in support 
of the claim.  

As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the appeal, and the record does 
not disclose any additional notice that should be provided 
before the appeal is adjudicated.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the only element remaining under contention is 
the third element (connection between the veteran's service 
and the cause of death); the other four elements are either 
not under dispute or are not relevant to cause-of-death 
claims.  

The record shows that the appellant is aware of the criteria 
for establishing connection between military service and 
cause of death and has presented documents and testimony 
regarding that issue; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the veteran's 
service medical records, VA medical records, and private 
medical records as identified by the appellant.  She has not 
identified, and the file does not indicate, that there are 
any other medical providers having records that should be 
obtained before the claim is adjudicated.  

The appellant has been advised of her right to testify before 
the RO and/or before the Board in support of her claim, but 
she has not requested such a hearing.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above that needs to be obtained; in fact, the 
service representative advised VA in March 2007 that the 
representative has no further evidence to submit. 

The record also presents no basis to further develop the 
record to create any additional evidence to be considered in 
connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding with the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See
38 C.F.R. § 3.3 10(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.3 12(c)(1). It is not sufficient to show 
that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds for the reasons below 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

The veteran died on December [redacted], 1992.  The death certificate 
listed the cause of death as cancer of the larynx; no 
underlying or contributing causes are shown.  No autopsy was 
performed.  

Specifically in regard to cancer of the larynx, service 
connection may be presumed if the veteran was exposed to 
herbicides during military service.  See 38 C.F.R. §§ 3.307, 
3.309(d).  

Further, exposure to herbicides is presumed if a veteran 
served in Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6).  

A careful review of the veteran's service personnel records 
shows that he was in the military during this period, but 
does not show that he performed any service in the Republic 
of Vietnam.  Accordingly, exposure to herbicides may not be 
presumed.  

There is no indication that the veteran submitted any claims 
for service connection during his lifetime.  He had no 
service-connected disabilities at the time of his death.  

A careful review of the veteran's service medical records 
(SMR) shows that he had a fatty cyst excised in 1962 from the 
area of the neck sinus.  In 1975, a mass reappeared over the 
surgery scar and was diagnosed as a branchial cleft cyst.  

In 1990, five years after discharge from service, the veteran 
was diagnosed with squamous cell carcinoma of the ear. In 
August 1991 the veteran was diagnosed with squamous cell 
carcinoma of the neck.  

In January 2007 a VA oncologist reviewed the entire claims 
file and issued an opinion stating that there is no 
relationship whatsoever between the fatty neck cyst removed 
in 1962 or the branchial cleft cyst removed in 1975 and the 
subsequent ear or neck malignancy.  

The oncologist stated that the two cysts removed during 
service appeared to be related to a congenital, 
intermittently draining right neck sinus; there is no 
physiological basis to even consider a relationship between 
the two cysts in service and the subsequent carcinomas.  

The oncologist stated in conclusion that the likelihood of a 
connection between the ear and neck malignancy and the right 
neck cyst/sinus in service was "unlikely."  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The Board accordingly finds that the 
opinion of the reviewing VA oncologist, which is 
uncontroverted by any other medical evidence of record, is 
probative and persuasive evidence against service connection 
for the cause of the veteran's death.  

In addition to the medical evidence cited hereinabove, the 
Board has carefully considered the appellant's assertion, 
advanced in her correspondence to VA, that the veteran's 
death was the result of his fatty neck cyst and for branchial 
cleft cyst during military service.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  See, e.g., Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  

Further, a layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, questions 
of diagnosis and etiology of a disability are within the 
province of medical professionals. See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

In this case, there is no indication that the appellant is 
other than a layperson without the appropriate medical 
training and expertise, so she is not competent to provide a 
probative (persuasive) opinion on a medical matter such as 
the etiology of a disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

For all the foregoing reasons, the Board concludes that the 
claim of service connection for the cause of the veteran's 
death must be denied.  

In arriving at this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not for application. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


